The planning board of the city of Beverly (board) appeals from a judgment of the Land Court ordering the board to approve the plaintiffs’ subdivision plan. The Land Court ruled that the board had committed error when it included a portion of an adjacent public street in calculating the length of the dead-end streets in the proposed subdivision. The board has appealed, claiming that in the circumstances it could consider the effect on the subdivision of the length of the adjacent public street.
The issue raised in this case is identical to that considered and decided in Federline v. Planning Bd. of Beverly, ante 65 (1992). There is no need for us to repeat our analysis.
The judgment is reversed, and a new judgment is to issue declaring that the board’s decision was not in excess of its authority.

So ordered.